*844
ORDER

PER CURIAM.
Ryan Troupe appeals the judgment entered upon his conviction by a jury of murder in the second degree and armed criminal action for which he was sentenced to concurrent terms of life imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).